



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Manship, 2015 ONCA 837

DATE: 20151202

DOCKET: C60729

Feldman, Gillese and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shawn Manship

Appellant

Jeffrey Langevin, for the appellant

Brock Jones, for the respondent

Heard: November 30, 2015

On appeal from the conviction entered on September 8,
    2014 and the sentence imposed on November 18, 2014 by Justice Timothy D. Ray of
    the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

On June 3, 2012, while on bail, Shawn Manship (the appellant) was in
    an altercation with his domestic partner and two of her friends.  All three
    were injured and one required hospitalization and surgery.

[2]

The appellant drove off after the altercation.  When the police located
    him on the highway, he refused to pull over and a high-speed chase ensued. 
    Ultimately, he rammed the police vehicles while officers were in them, causing
    damage to those vehicles in excess of $20,000.  Fortunately, the officers
    suffered no injuries.

[3]

After the appellant was apprehended, he was charged with one count of
    assault causing bodily harm and two counts of assault.  He was also charged
    with seven additional offences, arising from events that evening.  Three of the
    additional offences related to violations of his bail conditions, which
    required him to not contact his domestic partner and not consume alcohol.   The
    other four related to his driving that evening: dangerous operation of a motor
    vehicle, driving while over 80, failure to stop while being pursued by a
    police officer, and assault on a police officer with a weapon.

[4]

The appellant pleaded guilty to the seven additional offences.  He was
    convicted of the three assault charges, following a judge-alone trial.

[5]

The appellants global sentence for all 10 offences was 30 months in
    custody less credit for 3 months of pre-trial custody.  This was the sentence
    which defence counsel had requested.

[6]

He appeals against the assault convictions alone and seeks leave to
    appeal sentence.  If granted leave, the appellant seeks to have the balance of
    his custodial sentence converted to a period of probation.

THE CONVICTION APPEAL

[7]

This was an overwhelming Crown case.

[8]

The trial judge rejected the appellants evidence of the altercation,
    noting that even his version of events showed him to be aggressive  angry,
    yelling, shouting and becoming angrier.  Given its inherent implausibility, it
    was fully open to the trial judge to have found the appellants evidence
    unworthy of belief.

[9]

The trial judge accepted the evidence of all three victims.  They all
    described the same events and any inconsistencies were on minor or collateral
    matters.  The trial judge was aware of these minor differences, noting that the
    witnesses were credible and reliable about the assaults, even if the order of
    events varied slightly in each witnesss narrative.  There was no contradiction
    on the fundamental issue of whether the appellant had violently assaulted each
    of them.

[10]

There
    is nothing to the submission that the trial judge applied a different scrutiny
    to the appellants testimony, as compared to that of the victims.  The trial
    judge recognized that all had been drinking on the night in question.  The police
    officers testified that when they arrived on the scene of the assaults the
    three victims were intoxicated.  The appellant testified that he had had only
    two beers.  The trial judge rejected this, in part based on a toxicology report
    entered into evidence which noted his blood alcohol level was .09,
    approximately three hours after leaving the bar.

[11]

The
    fact that the photographs of one of the victims did not show injuries in
    keeping with the type of violence that had been described does not mean that the
    trial judge failed to appreciate this evidence.  In fact, at para. 47 of his
    reasons, the trial judge states that although he accepted the evidence of one
    of the victims that she had been punched, there was no evidence of any
    injuries beyond minor bumps and bruising.  In any event, there was police
    testimony that they had personally observed injuries on the victims and medical
    records which established the nature and extent of the injuries.

THE SENTENCE APPEAL

[12]

We
    see no basis for interference with the sentence imposed.

[13]

The
    trial judge took into consideration the mitigating considerations.  He was
    aware that the appellant: had no prior criminal record; was 37 years old and
    had three children; apologized and accepted responsibility for his actions; and
    pleaded guilty to a number of the offences.  He also noted that the
    pre-sentence report was positive and that the appellant had taken counselling
    for anger management and substance abuse and showed a serious willingness to
    change his behaviour.

[14]

The
    trial judge acknowledged the appellants rehabilitative prospects but, given
    the aggravating considerations, determined that deterrence and denunciation
    were the principal factors to consider with respect to the assault
    convictions.  The aggravating features included that: the appellant was on bail
    at the time of the offences; the assault against one victim took place within
    the context of a domestic relationship; one victim had to have surgery and was
    left with permanent injuries; and the driving offences showed a wanton
    disregard for the safety of the community.  Rather than surrendering to the
    police when they caught him, he started a high-speed chase with speeds of up to
    120 km/hr in areas with speed limits of 50-60 km/hr and attacked the police by
    ramming their vehicles, causing extensive damage.

[15]

We
    would add that converting the remainder of the custodial sentence to one of
    probation, as the appellant asks, would fail to give effect to the need for
    deterrence and denunciation of this type of violence, and assaults on domestic
    partners and the police.

DISPOSITION

[16]

Accordingly,
    the conviction appeal is dismissed.  Leave to appeal sentence is granted but
    that appeal is also dismissed.

K. Feldman J.A.

E.E. Gillese J.A.

David Watt J.A.


